Detailed Action
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Diablo II generally discloses a game with gems that affix to other items to increase their power or value.
Regarding representative claim 1 however, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
generating a user interface showing the currently selected wearing item and showing a change in the parameter in a case where the wearing item set to the player object is changed to the currently selected wearing item, from a state where the wearing item set to the player object is not changed, to at least one of the wearing items, an additional item that is added so as to be attachable to or detachable from the wearing item and for which an effect of adding a change to the parameter independently of the wearing item is set, being set; switching between a first display, showing a change in the parameter such that the effect of the wearing item and the effect of the additional item set to the wearing item are reflected, and a second display showing a change in the parameter such that the effect of the additional item is not reflected and the effect of the wearing item is reflected, in the user interface on the basis of a first switching instruction input; and setting the selected wearing item to the player object on the basis of a wearing instruction input  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571)-272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVE ROWLAND/Primary Examiner, Art Unit 3715